Fi|l in this information to identify your case:

oebtm James M. Gutlerrez

First Name Middle Name Last Name

Debtor 2
(SpoLlSe, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Distrlct Of

Case number n CheCK tf thl$ is an
(lfl<nown) amended filing

 

 

 

Official Form 108
Statement of lntention for lndividuals Filing Under Chapter 7 12/15

lf you are an individual filing under chapter 7, you must fill out this form if:

l creditors have claims secured by your property, or

l you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

 

lf two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possib|e. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your creditors \Nho Have Secured Claims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 1060), fill in the
information below.

identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
Creditor’s . .
name: Southwest Fmanc|a| m Surrender the property. n No
cl Retain the property and redeem it. M Yes
E:J`;C;:?;|on cf 2008 Dodge Dakota Cl Retain the property and enter into a
Securing debt Reaffirmation Agreement.

w Retain the property and [explain]:
continue to make payments

 

 

 

 

 

Credit_°r’$ a Surrender the properly. [:| No
name: _ [;] Retain the property and redeem it. C] Yes
:;;Cerr{);|on Of m Retain the'property and enter into a

securing debi; Reafflrmat/on Agreement.

a Retain the property and [explain]:

 

 

 

 

 

 

 

 

Credit_°r'$ Cl Surrender the property. m No
named _ n Retain the property and redeem it. [] Yes
E:,;:Y;lon of Cl Retain the'property and enter into a

securing debi; Reafflrmatlon Agreement.

m Retain the property and [explain]:

 

n Surrender the property. m No

Creditor’s
name:
_ m Retain the property and redeem it. C] Yes
pDr:,Sp:Y;|on of n Retain the property and enter into a
securing debt Reaffirmation Agreement,

[] Retain the properly and [explain]:

 

Ofncial Form 108 Statement of intention for lndividuals Filing Under Cha

ter7 1
Case 19-10481-t7 Doc 8 Filed 03/07/19 Entered O§/O7/19 11:04:29 Page 1 E)Yz

Debtori James M- Gutierrez Case number (lfknown)

 

 

First Name Midd[e Name Last Name

List Your Unexpired Personal Property Leases

 

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Describe your unexpired personal property leases Wil| the lease be assumed?

Lessor’s name: n No
E| Y

Description of leased es

property:

Lessor’s name: C] NO
Cl Y

Description of leased es

property:

Lessor’s name: [:| No

Description of leased m Yes

property:

Lessor’s name: [;| No
Cl Yes

Description of leased

property:

Lessor’s name: C] No
El Yes

Description of leased

property:

Lessor’s name: |:| NO

. _ m Yes

Description of leased

property:

Lessor’s name: [] No
D Yes

Description of leased
property:

Sign Below

Under penalty of perjury, l declare that l have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

 

  

Signature of Debtor 2

Date ` é ` Date

MM/ DD / YVY MM/ DD/ YYYY

 

Officia| Form 108 Statement of intention for lndividuals Filing Under Chapter 7 page 2
Case 19-10481-t7 Doc 8 Filed 03/07/19 Entered 03/07/19 11:04:29 Page 2 of 2

